37 So. 3d 903 (2010)
Burke LAWTON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5583.
District Court of Appeal of Florida, First District.
May 6, 2010.
Rehearing Denied June 23, 2010.
Burke Lawton, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the denial of appellant's four postconviction motions. However, the lower court also entered an order barring any further pro se pleadings. If a court wishes to bar a defendant from filing further pro se motions, it must issue a show cause order to provide the defendant with notice and an opportunity to respond. See State v. Spencer, 751 So. 2d 47 (Fla.1999). Accordingly, we reverse the lower court's order barring pro se pleadings, and remand for the court to comply with the requirements of Spencer.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
HAWKES, C.J., VAN NORTWICK and THOMAS, JJ., concur.